The opinion of the court was delivered by
Fromme, J.:
Appeal was taken from an order of the district court dated June 3, 1968, directing a writ of mandamus be issued commanding Virginia Lee Harrison, Election Commissioner of Sedgwick County, Kansas, (1) to publish notice designating the office of county attorney as one of the offices for which candidates are to be nominated and elected, (2) to permit the plaintiff, Willis W. Wall, to declare himself as a candidate for that office in Sedgwick county and (3) to place the office of county attorney on the *599primary and general election ballots of Sedgwick county for the year 1968.
The filing deadline for candidates is June 20. Due to the necessity and urgency for an early decision, the hearing of the appeal was advanced at the request of all parties.
Article 4, Section 2, of the Constitution of the State of Kansas limits the term of all county and township officers (except county commissioners) to two years and until their successors are qualified.
Article 9, Section 2, of the constitution directs the legislature to provide for such county and township officers as may be necessary.
The county attorney of Sedgwick county is one of those designated and provided as a county officer by the legislature in K. S. A. 19-701 as amended.
The provision in K. S. A. 19-701 as amended which purports to extend the term of the county attorney in counties having a population of more than 300,000 to four years is in contravention of the constitutional limitations and is void.
Therefore, it is determined the county attorney of Sedgwick county is limited to a term of two years by virtue of Article 4, Section 2 of the Constitution of the State of Kansas and the writ of mandamus was properly issued.
A formal opinion will be filed when the same is prepared.